Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 1 of 31 Page ID #:1




  1 Brett L. McClure (State Bar No. 210855)
    bmcclure@frandzel.com
  2 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  3 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  4 Facsimile: (323) 651-2577
  5 Attorneys for Plaintiff LARRY G.
    PHILPOT
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 LARRY G. PHILPOT,                                      Case No.
 12                      Plaintiff,                        PLAINTIFF’S ORIGINAL
                                                           COMPLAINT FOR COPYRIGHT
 13            v.                                          INFRINGEMENT AND JURY
                                                           DEMAND
 14 POW RECORDS, INC.,
 15                      Defendant.
 16
 17            Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original
 18 Complaint and Jury Demand against Defendant POW Records, Inc. (“POW
 19 Records” or “Defendant”) on personal knowledge as to all facts regarding himself
 20 and on information and belief as to all other matters, as follows:
 21                                                   I.
 22                                   PRELIMINARY STATEMENT
 23            POW Records used Philpot’s extraordinary photograph of Tom Petty for its
 24 own commercial benefit without obtaining Philpot’s permission, providing Philpot
 25 credit for his work, paying a license fee, or obtaining a license of any kind. Simply
 26 put, POW Records used Philpot’s copyrighted work and Philpot should have been
 27 paid for it. Larry Philpot brings this lawsuit to enjoin POW Records’ infringement
 28 of his work and to recover his damages.
      3981357.1 | 000888-0001
                                                      1                                    Case No.
                                PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 2 of 31 Page ID #:2




                                                                                    1                                                    II.
                                                                                    2                                               PARTIES
                                                                                    3 A.         Plaintiff
                                                                                    4            1.        Plaintiff Larry G. Philpot is a citizen and resident of the State of
                                                                                    5 Indiana. Philpot is a renowned freelance professional photographer who specializes
                                                                                    6 in photographing concerts and musical performances across the United States.
                                                                                    7 B.         Defendant
                                                                                    8            2.        Defendant POW Records, Inc. is a California corporation with its
                                                                                    9 principal place of business in California and resides in Los Angeles County,
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 California. POW Records may be served via its registered agent, Walter Weiss, at
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 501 S. Beverly Drive, Suite 220, Beverly Hills, California 90210.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12                                                   III.
                                                                                   13                                   JURISDICTION AND VENUE
                                                   (323) 852-1000




                                                                                   14            3.        This Court has subject matter jurisdiction over this action pursuant to
                                                                                   15 28 U.S.C. § 1331 because this civil action presents a federal question as Plaintiff
                                                                                   16 presents a civil claim arising under the Constitution, laws, or treaties of the United
                                                                                   17 States.
                                                                                   18            4.        This Court also has subject matter jurisdiction over this action pursuant
                                                                                   19 to 28 U.S.C. § 1338(a) because this civil action arises under an Act of Congress
                                                                                   20 relating to copyrights, namely the Copyright Act of the United States, 17 U.S.C. §
                                                                                   21 101, et seq.
                                                                                   22            5.        This Court has personal jurisdiction over Defendant POW Records, Inc.
                                                                                   23 because it is a California corporation and its principal place of business is in
                                                                                   24 California and is therefore "at home" in the State of California.
                                                                                   25            6.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and
                                                                                   26 1400(a) because Defendant POW Records, Inc. or its agent resides, or may be
                                                                                   27 found, in this District.
                                                                                   28 / / /
                                                                                        3981357.1 | 000888-0001
                                                                                                                                         2                                        Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 3 of 31 Page ID #:3




                                                                                    1                                                   IV.
                                                                                    2                                     FACTUAL BACKGROUND
                                                                                    3 A.         The Highly Competitive World of Freelance Concert Photography
                                                                                    4            7.        To say that concert photography is a tough business is a severe
                                                                                    5 understatement. It requires artistic skills, business skills, and interpersonal skills.
                                                                                    6 Before having the opportunity to even take a photo, concert photographers must
                                                                                    7 invest in expensive equipment and negotiate to obtain access to the concert stage.
                                                                                    8 At the concert, they must battle all the variables that arise from an uncontrolled
                                                                                    9 setting—a rowdy crowd, horrible lighting that is always changing, and musicians
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 constantly moving. Not to mention, it is really loud. As a result, despite all of their
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 efforts and hard work, concert photographers often take photographs that are
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 entirely unusable, where the rock stars appear as blurs and washy blobs.
                                                                                   13            8.        And, in today’s technological age where anyone with a smart phone
                                                   (323) 852-1000




                                                                                   14 can take pictures at concerts, concert photography is becoming significantly more
                                                                                   15 competitive, making it even more imperative to capture the perfect shot. Because
                                                                                   16 that is all that there is demand for—a few once-in-a-lifetime shots for each star. It
                                                                                   17 doesn’t matter if a concert photographer takes 100 good shots of a star at a
                                                                                   18 concert—an article about Tom Petty, for example, only needs one picture of Tom
                                                                                   19 Petty—the best one.
                                                                                   20            9.        In such a cutthroat environment, it is essential that concert
                                                                                   21 photographers receive the compensation and credit to which they are entitled, but
                                                                                   22 also need to advance their business.
                                                                                   23            10.       Each and every instance where a photographer does not receive proper
                                                                                   24 attribution, or his work is misattributed, decreases the value of that photograph and
                                                                                   25 the overall value of the photographer’s portfolio.
                                                                                   26 B.         Larry Philpot: A Professional Concert Photographer
                                                                                   27            11.       Larry Philpot is a renowned freelance photographer who specializes in
                                                                                   28 taking photographs of musicians at concerts, events, and with fans. Philpot has
                                                                                        3981357.1 | 000888-0001
                                                                                                                                         3                                   Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 4 of 31 Page ID #:4




                                                                                    1 distinguished himself from amateur photographers by creating a highly coveted
                                                                                    2 portfolio that demands legal protection to preserve its standard.
                                                                                    3            12.       He has spent years perfecting his craft, and his photography business
                                                                                    4 includes licensing his works and photography engagements.
                                                                                    5            13.       Philpot is known for the unparalleled quality of his work. He employs
                                                                                    6 photography techniques that involve precise angles, timing, assessment of light, and
                                                                                    7 other creative approaches that he has worked tirelessly to develop. At a concert,
                                                                                    8 Philpot has the uncanny ability of connecting with the artist from the crowd. In
                                                                                    9 addition, to ensure the highest quality photographs, Philpot uses state of the art
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 equipment. He has invested tens of thousands of dollars in equipment.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            14.       He has established a strong reputation for himself and his work, and
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 due to his professional reputation, he often obtains privileged access to take
                                                                                   13 photographs of musical performers at concerts. Indeed, there are over one hundred
                                                   (323) 852-1000




                                                                                   14 instances where Philpot has received exclusive press credentials.
                                                                                   15            15.       There is an extensive market and a demand for Philpot’s photos that
                                                                                   16 includes, but is not limited to, the musicians themselves, the musicians’ fans, record
                                                                                   17 labels, talent agencies, editorial organizations, media entities, radio stations, website
                                                                                   18 operators, and concert and event planners. Philpot has been very successful in this
                                                                                   19 market.
                                                                                   20            16.       Philpot understands that part of being a professional photographer is to
                                                                                   21 market your works to gain widespread exposure, and that the high use of his
                                                                                   22 photographs has required licensing agreements and copyright protections.
                                                                                   23            17.       Philpot has entered into license agreements with Tom Petty and the
                                                                                   24 Heartbreakers for his photographs.
                                                                                   25            18.       Philpot has also licensed his work to various musicians in exchange for
                                                                                   26 attribution including, but not limited to, the musicians Kid Rock and Paul Stanley of
                                                                                   27 KISS.
                                                                                   28            19.       Further, Philpot has previously licensed several of his photographs
                                                                                        3981357.1 | 000888-0001
                                                                                                                                        4                                    Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 5 of 31 Page ID #:5




                                                                                    1 through a stock photography agency called “Corbis” and its affiliate “Splash.”
                                                                                    2 Philpot received monetary compensation through Corbis and Splash for licenses for
                                                                                    3 photographs he took of Prince, Madonna, Fleetwood Mac, and the 2015 Indianapolis
                                                                                    4 500 Race and Winner.
                                                                                    5            20.       Philpot has also been engaged as a photographer by Hoosier Park LLC
                                                                                    6 d/b/a Hoosier Park Racing & Casino to photograph “meet and greets” between
                                                                                    7 celebrities and fans.
                                                                                    8            21.       Philpot’s portfolio and reputation as a premier photographer are critical
                                                                                    9 to his business. The more his photographs are viewed with proper attribution, the
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 more access he can obtain to take celebrity photographs, and the more he can
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 command in licensing fees.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 C.         Philpot Creates the Tom Petty Photograph
                                                                                   13            22.       On June 28, 2013, Philpot utilized his creative skill and several
                                                   (323) 852-1000




                                                                                   14 photography techniques including precise angles, timing, assessment of light, and
                                                                                   15 other creative approaches to create a photograph of Tom Petty in Milwaukee,
                                                                                   16 Wisconsin (the “Tom Petty Photo”). A true and correct copy of the Tom Petty
                                                                                   17 Photo is attached as Exhibit A.
                                                                                   18            23.       The Tom Petty Photo is an original work that Philpot registered with
                                                                                   19 the United States Copyright Office as part of a collection of photographs titled
                                                                                   20 “Concert photographs through August 15, 2013” on August 15, 2013. The Tom
                                                                                   21 Petty Photo is registered with the United States Copyright Office under Certificate
                                                                                   22 Number VAu 1-164-624. A copy of the copyright registration certificate for the
                                                                                   23 “Concert photographs through August 15, 2013” collection is attached as Exhibit B.
                                                                                   24            24.       As the owner of the copyright in the Tom Petty Photo, Philpot has the
                                                                                   25 exclusive rights to (1) reproduce the Tom Petty Photo in copies, (2) prepare
                                                                                   26 derivative works based on the Tom Petty Photo, (3) distribute copies of the Tom
                                                                                   27 Petty Photo to the public by sale or other transfer of ownership, or by rental, lease,
                                                                                   28 or lending, and (4) display the Tom Petty Photo publicly.
                                                                                        3981357.1 | 000888-0001
                                                                                                                                        5                                      Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 6 of 31 Page ID #:6




                                                                                    1            25.       Philpot first displayed the Tom Petty Photo on September 12, 2013 on
                                                                                    2 the Wikimedia website. The original photo can be found at
                                                                                    3 http://commons.wikimedia.org/wiki/File:Tom Petty 2013.jpg. A copy of this
                                                                                    4 webpage as it existed on January 18, 2018 with the Tom Petty Photo is attached as
                                                                                    5 Exhibit C.
                                                                                    6 D.         Philpot Licenses His Copyrighted Photographs
                                                                                    7            26.       Philpot offers licenses for his copyrighted photographs, including the
                                                                                    8 Tom Petty Photo in two ways.
                                                                                    9            27.       First, parties may obtain a license for one of these photographs by
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 paying a monetary fee at Philpot’s website, soundstagephotography.com.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            28.       Second, parties may satisfy the requirements of a Creative Commons
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 license without paying a monetary fee.
                                                                                   13            29.       A Creative Commons license is a simple, standardized copyright
                                                   (323) 852-1000




                                                                                   14 license that anyone can use to license their work. The copyright holder designates
                                                                                   15 their work as governed by a Creative Commons license, and anyone may use the
                                                                                   16 work provided they adhere to the terms of the license.
                                                                                   17            30.       In an effort to market his freelance photography practice, Philpot
                                                                                   18 offered the Tom Petty Photo through Wikimedia for distribution, public display, and
                                                                                   19 public digital performance under a Creative Commons Attribution-ShareAlike 3.0
                                                                                   20 Unported Generic license (abbreviated as “CC BY-SA 3.0”). A copy of the CC BY-
                                                                                   21 SA 3.0 license is attached as Exhibit D.
                                                                                   22            31.       This license allows anyone to use the work, provided that they, among
                                                                                   23 other requirements:
                                                                                   24                      a.     Include a copy of the Uniform Resource Identifier for the CC
                                                                                   25                             BY-SA 3.0;
                                                                                   26                      b.     Provide attribution to the author of the work; and
                                                                                   27                      c.     Provide the Uniform Resource Identifier that the licensor
                                                                                   28 specifies to be included with the work.
                                                                                        3981357.1 | 000888-0001
                                                                                                                                        6                                       Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 7 of 31 Page ID #:7




                                                                                    1            32.       The CC BY-SA 3.0 license is expressly made subject to the above
                                                                                    2 requirements. One does not obtain a license under the CC BY-SA 3.0 license unless
                                                                                    3 they adhere to all of its terms, including but not limited to the terms identified
                                                                                    4 above.
                                                                                    5            33.       The CC BY-SA 3.0 license also provides that “the rights granted
                                                                                    6 hereunder will terminate automatically upon any breach by You of the terms of this
                                                                                    7 License.”
                                                                                    8            34.       Insofar as the Creative Commons license requires the licensee to
                                                                                    9 provide attribution and the website of the author of the work, the Creative Commons
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 license provides economic value to the licensor just like advertising.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            35.       Philpot would not have agreed to license the Tom Petty Photo without
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 payment of the proper monetary license fee or the satisfaction of the Creative
                                                                                   13 Commons license requirements.
                                                   (323) 852-1000




                                                                                   14 E.         Specific Restrictions on the Creative Commons License
                                                                                   15            36.       Larry Philpot provided the following description on the Wikimedia
                                                                                   16 website for the Tom Petty Photo, “Tom Petty strikes a pose in Milwaukee at
                                                                                   17 Summerfest, June 28, 2013.” Philpot also provided the following attribution
                                                                                   18 requirement: “You must attribute the work in the manner specified by the author or
                                                                                   19 licensor (but not in any way that suggests that they endorse you or your use of the
                                                                                   20 work).” Accordingly, in order to obtain a license under the CC BY-SA 3.0 license
                                                                                   21 for the Tom Petty Photo, one must satisfy these attribution requirements.
                                                                                   22 F.         POW Records Infringes Philpot’s Copyright in the Tom Petty Photo.
                                                                                   23            37.       Years after Philpot registered the copyright in the Tom Petty Photo on
                                                                                   24 August 15, 2013, POW Records infringed Philpot’s copyright in the Tom Petty
                                                                                   25 Photo by publishing, copying, distributing, and publicly displaying the Tom Petty
                                                                                   26 Photo on the passionweiss.com websites at
                                                                                   27 http://www.passionweiss.com/2017/10/05/rip-tom-petty/ and
                                                                                   28 https://i0.wp.com/www.passionweiss.com/wp-content/uploads/2017/10/petty.jpg.
                                                                                        3981357.1 | 000888-0001
                                                                                                                                        7                                     Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 8 of 31 Page ID #:8




                                                                                    1            38.       A copy of these webpages as they appeared with the Tom Petty Photo
                                                                                    2 is attached as Exhibit E.
                                                                                    3            39.       POW Records did not provide attribution to Philpot when it published
                                                                                    4 the Tom Petty Photo.
                                                                                    5            40.       POW Records did not list or link to Philpot’s website,
                                                                                    6 soundstagephotography.com when it published the Tom Petty Photo.
                                                                                    7            41.       POW Records did not obtain a license under the CC BY-SA 3.0 license
                                                                                    8 or otherwise to publish, copy, reproduce, distribute, or publicly display the Tom
                                                                                    9 Petty Photo.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10            42.       And while POW Records did not obtain a license under the CC BY-SA
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 3.0 license because it did not comply with its terms in the first instance, should a
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 court consider that POW Records did obtain such a license, that license
                                                                                   13 automatically terminated upon POW Records’ publication, copying, reproduction,
                                                   (323) 852-1000




                                                                                   14 distribution, and/or public display of the Tom Petty Photo.
                                                                                   15            43.       POW Records’ unlicensed use of Philpot’s Tom Petty Photo was for a
                                                                                   16 commercial, non-educational use to generate business for POW Records. POW
                                                                                   17 Records’ purpose is clear—to profit from Philpot’s Tom Petty Photo without paying
                                                                                   18 the customary price for a license.
                                                                                   19            44.       POW Records’ use of the Tom Petty Photo was not transformative in
                                                                                   20 that POW Records did not criticize or comment on the Tom Petty Photo. Further,
                                                                                   21 POW Records did not use the Tom Petty Photo for a technological function. Indeed,
                                                                                   22 POW Records used the Tom Petty Photo simply for its content—to depict Tom
                                                                                   23 Petty.
                                                                                   24            45.       Not only does POW Records’ unlicensed use of the Tom Petty Photo
                                                                                   25 harm the market and value of the Tom Petty Photo, but widespread and unrestricted
                                                                                   26 unlicensed use of the Tom Petty Photo would result in a substantially adverse
                                                                                   27 impact on the potential market for the Tom Petty Photo.
                                                                                   28            46.       Despite his diligent efforts, Philpot discovered these infringements of
                                                                                        3981357.1 | 000888-0001
                                                                                                                                        8                                    Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                                  Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 9 of 31 Page ID #:9




                                                                                    1 his Tom Petty Photo on October 27, 2017.
                                                                                    2 G.         The Damage Done
                                                                                    3            47.       Defendant POW Records received direct financial benefit from its
                                                                                    4 willful, unlicensed use of Philpot’s Tom Petty Photo.
                                                                                    5            48.       Defendant POW Records’ unlawful conduct caused Plaintiff damages
                                                                                    6 in the form of lost license fees, sales, and profits.
                                                                                    7                                                    V.
                                                                                    8                                               CLAIMS
                                                                                    9 A.         Count One: Copyright Infringement
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10            49.       Plaintiff realleges and incorporates the allegations set forth in the
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 preceding paragraphs as if set forth in full herein.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12            50.       Defendant POW Records operated and operates the passionweiss.com
                                                                                   13 websites.
                                                   (323) 852-1000




                                                                                   14            51.       Defendant POW Records published, copied, distributed, and publicly
                                                                                   15 displayed the Tom Petty Photo at http://www.passionweiss.com/2017/10/05/rip-
                                                                                   16 tom-petty/ and https://i0.wp.com/www.passionweiss.com/wp-
                                                                                   17 content/uploads/2017/10/petty.jpg.
                                                                                   18            52.       Defendant’s acts are and were performed without the permission,
                                                                                   19 license, or consent of Plaintiff.
                                                                                   20            53.       Defendant acted with willful disregard of the laws protecting Plaintiff’s
                                                                                   21 copyrights.
                                                                                   22            54.       Defendant infringed Plaintiff’s copyright in the Tom Petty Photo in
                                                                                   23 violation of 17 U.S.C. § 501.
                                                                                   24            55.       Plaintiff has sustained and will continue to sustain substantial damage
                                                                                   25 in an amount not yet fully ascertainable, including but not limited to damage to his
                                                                                   26 business reputation and goodwill.
                                                                                   27            56.       Plaintiff is informed and believes and thereon alleges that the
                                                                                   28 Defendant has obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will
                                                                                        3981357.1 | 000888-0001
                                                                                                                                         9                                         Case No.
                                                                                                                  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                     Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 10 of 31 Page ID #:10




                                                                                   1 require an accounting from the Defendant of all monies generated from the Tom
                                                                                   2 Petty Photo.
                                                                                   3            57.       In the alternative and at his election, Plaintiff is entitled to seek
                                                                                   4 maximum statutory damages for each work willfully infringed by Defendant in an
                                                                                   5 amount of $150,000 per work infringed. In the event that the trier of fact does not
                                                                                   6 find that Defendant willfully infringed Plaintiff’s copyrights, Plaintiff is entitled to
                                                                                   7 seek maximum statutory damages for each work infringed by Defendant in an
                                                                                   8 amount of $30,000 per work infringed.
                                                                                   9            58.       Plaintiff has suffered and continues to suffer irreparable harm and
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 damage as a result of the above-described acts. Accordingly, Plaintiff seeks
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 permanent injunctive relief pursuant to 17 U.S.C. § 502 to prohibit further
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 infringement of his copyrighted works.
                                                                                  13            59.       Pursuant to 17 U.S.C. §§ 502 and 503, Plaintiff is entitled to seizure of
                                                   (323) 852-1000




                                                                                  14 the Tom Petty Photo and any and all articles by means of which copies of the Tom
                                                                                  15 Petty Photo have been or may be reproduced, including but not limited to the
                                                                                  16 websites and domain names on which these Photos appear.
                                                                                  17            60.       Plaintiff is entitled to recover from the Defendant his attorney’s fees
                                                                                  18 and costs of suit, pursuant to 17 U.S.C. § 505.
                                                                                  19                                                    VI.
                                                                                  20                                            JURY DEMAND
                                                                                  21            Plaintiff hereby demands a trial by jury on all issues so triable.
                                                                                  22                                                   VII.
                                                                                  23                                        RELIEF REQUESTED
                                                                                  24            WHEREFORE, Plaintiff demands that judgment be entered against Defendant
                                                                                  25 as follows:
                                                                                  26            1.        Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants,
                                                                                  27 employees, representatives, successors and assigns, and all persons, firms,
                                                                                  28 corporations, or other entities in active concert or participation with Defendant, be
                                                                                       3981357.1 | 000888-0001
                                                                                                                                        10                                        Case No.
                                                                                                                 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                     Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 11 of 31 Page ID #:11




                                                                                   1 permanently enjoined from directly or indirectly infringing the Plaintiff’s copyrights
                                                                                   2 in any manner, including generally, but not limited to reproducing, distributing,
                                                                                   3 displaying, performing or making derivatives of any of the Tom Petty Photo;
                                                                                   4            2.        Pursuant to 17 U.S.C. §§ 502 and 503, that this Court order the transfer
                                                                                   5 the domain names and websites for the following websites from Defendant to
                                                                                   6 Plaintiff:
                                                                                   7                      a.     The passionweiss.com websites;
                                                                                   8            3.        Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual
                                                                                   9 damages and disgorgement of all profits derived by Defendant from its acts of
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 copyright infringement;
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            4.        That Defendant be required to perform a complete and full accounting
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 of all profits generated by Defendant from the Tom Petty Photo;
                                                                                  13            5.        Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant
                                                   (323) 852-1000




                                                                                  14 be required to pay statutory damages up to $150,000 for each work infringed for its
                                                                                  15 acts of copyright infringement, and in the event the factfinder determines that
                                                                                  16 Defendant’s infringement was not willful, that Defendant be required to pay
                                                                                  17 statutory damages up to $30,000 for each work infringed for its acts of copyright
                                                                                  18 infringement;
                                                                                  19            6.        Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the
                                                                                  20 costs of this action, prejudgment interest, and reasonable attorney’s fees; and
                                                                                  21 / / /
                                                                                  22 / / /
                                                                                  23 / / /
                                                                                  24 / / /
                                                                                  25 / / /
                                                                                  26 / / /
                                                                                  27 / / /
                                                                                  28 / / /
                                                                                       3981357.1 | 000888-0001
                                                                                                                                      11                                    Case No.
                                                                                                                 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                                                                     Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 12 of 31 Page ID #:12




                                                                                   1            7.        Plaintiff be granted all other and further relief to which he is entitled.
                                                                                   2
                                                                                   3 DATED: October 27, 2020                     Respectfully submitted,
                                                                                   4
                                                                                                                                 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                   5
                                                                                   6
                                                                                   7                                             By:           /s/ Brett L.McClure
                                                                                                                                        Brett L. McClure, Esq.
                                                                                   8
                                                                                                                                        California State Bar No. 210855
                                                                                   9                                                    Frandzel Robin Bloom & Csato, L.C.
                                                                                                                                        1000 Wilshire Boulevard, 19th Floor
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                                                                                                                        Los Angeles, California 90017-2427
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11                                                    Telephone: (323) 852-1000
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12                                                    Facsimile: (323) 651-2577
                                                                                                                                        Email: bmcclure@frandzel.com
                                                                                  13
                                                   (323) 852-1000




                                                                                  14                                                    ATTORNEYS FOR PLAINTIFF

                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3981357.1 | 000888-0001
                                                                                                                                        12                                      Case No.
                                                                                                                 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 13 of 31 Page ID #:13




                      EXHIBIT A
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 14 of 31 Page ID #:14
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 15 of 31 Page ID #:15




                      EXHIBIT B
      Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 16 of 31 Page ID #:16
Certificate of Registration
                         This Certificate issued under the seal of the Copyright
                         Office in accordance with title 17, United States Code,
                         attests that registration has been made for the work
the




                         identified below. The information on this certificate has
                         been made a part of the Copyright Office records.                  Registration Number
 •




                                                                                        VAu 1-164-624
                      'TtIom.L A-                                                             Effective date of
                                                                                               registration:
                         Register of Copyrights, United States of America
                                                                                              August 21, 2013




      Title-----------------------------------------------------------------------
                            Title of Work: Concert photographs through August 15, 2013
      Completion/Publication-------------------------------------------
                      Year of Completion: 2013

      Author
                                  Author: Larry Gene Philpot
                         Author Created: photograph(s)

                     Work made for hire: No
                                Citizen of: United States                            Domiciled in: United States

                               Year Born:     1953

      Copyright claimant --------------------
                     Copyright Claimant: Larry Gene Philpot
                                              12527 Winding Creek Lane, Indianapolis, IN, 46236


      Certification
                                    Name: Larry G. Philpot
                                     Date: August 15, 2013




                                                                                                                   Page 1 of 1
                         Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 17 of 31 Page ID #:17



                               Registration #: VAU001164624
                            Service Request #: 1.979744461
*0000VAU0011646240101*




                                            Larry Philpot
                                            8125 Halyard Way
                                            Indianapolis, IN 46236 United States
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 18 of 31 Page ID #:18




                      EXHIBIT C
File:Tom Petty 2013.jpg - Wikimedia Commons                                 https://commons.wikimedia.org/wiki/File:Tom_Petty_2013.jpg
             Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 19 of 31 Page ID #:19


         4 COMMONS

         FilerTom Petty 2013.jpg                                                                               Download
                                                                                                                all sizes
         From Wikimedia Commons, the free media repository



                                                                                                    Use this file
                                                                                                     on the web



                                                                                                    Use this file
                                                                                                     on a wiki



                                                                                                    Email a link
                                                                                                     to this file



                                                                                                    Information
                                                                                                    about reusing




         Size of this preview: 600 × 600 pixels.
         Original file (900 × 900 pixels, file size: 519 KB, MIME type: image/jpeg)
                Open in Media Viewer


         Summary
             Description English: Tom Petty strikes a pose in Milwaukee at Summerfest, June 28, 2013.
                      Date 28 June 2013, 22:04:07
                   Source Own work
                   Author NightshooterCredit: Photo by Larry Philpot, www.soundstagephotography.com
             Permission
              (Reusing this                         This work is free and may be used by anyone for any purpose. If
                                 OTRS               you wish to use this content, you do not need to request
                       file)




1 of 3                                                                                                              1/18/2018, 4:00 PM
File:Tom Petty 2013.jpg - Wikimedia Commons                                                      https://commons.wikimedia.org/wiki/File:Tom_Petty_2013.jpg
             Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 20 of 31 Page ID #:20

                                                                permission as long as you follow any licensing requirements
                                                                mentioned on this page.
                                                                Wikimedia has received an e-mail confirming that the copyright holder has
                                                                approved publication under the terms mentioned on this page. This
                                                                correspondence has been reviewed by an OTRS member and stored in our
                                                                permission archive. The correspondence is available to trusted volunteers as
                                                                ticket #2013070810006808.

                                                                If you have questions about the archived correspondence, please use the OTRS noticeboard.
                                                                Ticket        link:       https://ticket.wikimedia.org/otrs/index.pl?Action=AgentTicketZoom&
                                                                TicketNumber=2013070810006808




         Photo by Larry Philpot, www.soundstagephotography.com


         Licensing
                           I, the copyright holder of this work, hereby publish it under the following license:

                                    This file is licensed under the Creative Commons Attribution-Share Alike 3.0
                                    Unported (https://creativecommons.org/licenses/by-sa/3.0/deed.en) license.


                                          You are free:
                                             to share – to copy, distribute and transmit the work
                                             to remix – to adapt the work
                  CTO
             SOME RIGHTS RESERVED         Under the following conditions:
                ©®                              attribution – You must attribute the work in the manner specified
                                                by the author or licensor (but not in any way that suggests that they
                                                endorse you or your use of the work).
                                                share alike – If you alter, transform, or build upon this work, you
                                                may distribute the resulting work only under the same or similar
                                                license to this one.




         File history
         Click on a date/time to view the file as it appeared at that time.

                                    Date/Time               Thumbnail            Dimensions                     User                        Comment

          current      01:48, 12 September 2013                                 900 × 900          Nightshooter (talk | contribs)      User created
                                                                                (519 KB)                                               page with
                                                                                                                                       UploadWizard




2 of 3                                                                                                                                             1/18/2018, 4:00 PM
File:Tom Petty 2013.jpg - Wikimedia Commons                                             https://commons.wikimedia.org/wiki/File:Tom_Petty_2013.jpg
             Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 21 of 31 Page ID #:21
             You cannot overwrite this file.


         File usage on Commons
         There are no pages that link to this file.


         Metadata
         This file contains additional information such as Exif metadata which may have been added by the digital
         camera, scanner, or software program used to create or digitize it. If the file has been modified from its original
         state, some details such as the timestamp may not fully reflect those of the original file. The timestamp is only
         as accurate as the clock in the camera, and it may be completely wrong.

                   Camera manufacturer                Canon

                      Camera model                    Canon EOS 7D

                           Author                     Larry Philpot

                     Copyright holder                 2013 Larry Philpot.

                       Exposure time                  1/320 sec (0.003125)

                         F-number                     f/3.5

                     ISO speed rating                 1,000

             Date and time of data generation         22:04, 28 June 2013

                     Lens focal length                75 mm


         Retrieved from "https://commons.wikimedia.org/w/index.php?title=File:Tom_Petty_2013.jpg&oldid=278738588"


         This page was last edited on 11 January 2018, at 17:45.

         Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site, you
         agree to the Terms of Use and Privacy Policy.




3 of 3                                                                                                                              1/18/2018, 4:00 PM
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 22 of 31 Page ID #:22




                      EXHIBIT D
Creative Commons Legal Code                                                              https://creativecommons.org/licenses/by-sa/3.0/legalcode
            Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 23 of 31 Page ID #:23



                                Creative Commons Legal Code
                                Attribution-ShareAlike 3.0 Unported




                CREATIVE COMMONS CORPORATION IS NOT A LAW FIRM AND DOES NOT PROVIDE LEGAL
                SERVICES. DISTRIBUTION OF THIS LICENSE DOES NOT CREATE AN ATTORNEY-CLIENT
                RELATIONSHIP. CREATIVE COMMONS PROVIDES THIS INFORMATION ON AN "AS-IS" BASIS.
                CREATIVE COMMONS MAKES NO WARRANTIES REGARDING THE INFORMATION PROVIDED,
                AND DISCLAIMS LIABILITY FOR DAMAGES RESULTING FROM ITS USE.


               License
               THE WORK (AS DEFINED BELOW) IS PROVIDED UNDER THE TERMS OF THIS CREATIVE
               COMMONS PUBLIC LICENSE ("CCPL" OR "LICENSE"). THE WORK IS PROTECTED BY COPYRIGHT
               AND/OR OTHER APPLICABLE LAW. ANY USE OF THE WORK OTHER THAN AS AUTHORIZED
               UNDER THIS LICENSE OR COPYRIGHT LAW IS PROHIBITED.

               BY EXERCISING ANY RIGHTS TO THE WORK PROVIDED HERE, YOU ACCEPT AND AGREE TO BE
               BOUND BY THE TERMS OF THIS LICENSE. TO THE EXTENT THIS LICENSE MAY BE CONSIDERED
               TO BE A CONTRACT, THE LICENSOR GRANTS YOU THE RIGHTS CONTAINED HERE IN
               CONSIDERATION OF YOUR ACCEPTANCE OF SUCH TERMS AND CONDITIONS.

               1. Definitions

                   a. "Adaptation" means a work based upon the Work, or upon the Work and other pre-existing works,
                       such as a translation, adaptation, derivative work, arrangement of music or other alterations of a
                       literary or artistic work, or phonogram or performance and includes cinematographic adaptations or
                       any other form in which the Work may be recast, transformed, or adapted including in any form
                       recognizably derived from the original, except that a work that constitutes a Collection will not be
                       considered an Adaptation for the purpose of this License. For the avoidance of doubt, where the
                       Work is a musical work, performance or phonogram, the synchronization of the Work in timed-
                       relation with a moving image ("synching") will be considered an Adaptation for the purpose of this
                       License.
                   b. "Collection" means a collection of literary or artistic works, such as encyclopedias and
                       anthologies, or performances, phonograms or broadcasts, or other works or subject matter other
                       than works listed in Section 1(f) below, which, by reason of the selection and arrangement of their
                       contents, constitute intellectual creations, in which the Work is included in its entirety in unmodified
                       form along with one or more other contributions, each constituting separate and independent works
                       in themselves, which together are assembled into a collective whole. A work that constitutes a
                       Collection will not be considered an Adaptation (as defined below) for the purposes of this License.
                   c. "Creative Commons Compatible License" means a license that is listed at
                       https://creativecommons.org/compatiblelicenses that has been approved by Creative Commons as
                       being essentially equivalent to this License, including, at a minimum, because that license: (i)
                       contains terms that have the same purpose, meaning and effect as the License Elements of this
                       License; and, (ii) explicitly permits the relicensing of adaptations of works made available under
                       that license under this License or a Creative Commons jurisdiction license with the same License
                       Elements as this License.
                   d. "Distribute" means to make available to the public the original and copies of the Work or
                       Adaptation, as appropriate, through sale or other transfer of ownership.
                   e. "License Elements" means the following high-level license attributes as selected by Licensor and
                       indicated in the title of this License: Attribution, ShareAlike.
                    f. "Licensor" means the individual, individuals, entity or entities that offer(s) the Work under the


1 of 5                                                                                                                       1/16/2018, 6:40 PM
Creative Commons Legal Code                                                             https://creativecommons.org/licenses/by-sa/3.0/legalcode
            Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 24 of 31 Page ID #:24
                       terms of this License.
                   g. "Original Author" means, in the case of a literary or artistic work, the individual, individuals, entity
                       or entities who created the Work or if no individual or entity can be identified, the publisher; and in
                       addition (i) in the case of a performance the actors, singers, musicians, dancers, and other persons
                       who act, sing, deliver, declaim, play in, interpret or otherwise perform literary or artistic works or
                       expressions of folklore; (ii) in the case of a phonogram the producer being the person or legal
                       entity who first fixes the sounds of a performance or other sounds; and, (iii) in the case of
                       broadcasts, the organization that transmits the broadcast.
                   h. "Work" means the literary and/or artistic work offered under the terms of this License including
                       without limitation any production in the literary, scientific and artistic domain, whatever may be the
                       mode or form of its expression including digital form, such as a book, pamphlet and other writing; a
                       lecture, address, sermon or other work of the same nature; a dramatic or dramatico-musical work;
                       a choreographic work or entertainment in dumb show; a musical composition with or without
                       words; a cinematographic work to which are assimilated works expressed by a process analogous
                       to cinematography; a work of drawing, painting, architecture, sculpture, engraving or lithography; a
                       photographic work to which are assimilated works expressed by a process analogous to
                       photography; a work of applied art; an illustration, map, plan, sketch or three-dimensional work
                       relative to geography, topography, architecture or science; a performance; a broadcast; a
                       phonogram; a compilation of data to the extent it is protected as a copyrightable work; or a work
                       performed by a variety or circus performer to the extent it is not otherwise considered a literary or
                       artistic work.
                    i. "You" means an individual or entity exercising rights under this License who has not previously
                       violated the terms of this License with respect to the Work, or who has received express
                       permission from the Licensor to exercise rights under this License despite a previous violation.
                    j. "Publicly Perform" means to perform public recitations of the Work and to communicate to the
                       public those public recitations, by any means or process, including by wire or wireless means or
                       public digital performances; to make available to the public Works in such a way that members of
                       the public may access these Works from a place and at a place individually chosen by them; to
                       perform the Work to the public by any means or process and the communication to the public of
                       the performances of the Work, including by public digital performance; to broadcast and
                       rebroadcast the Work by any means including signs, sounds or images.
                   k. "Reproduce" means to make copies of the Work by any means including without limitation by
                       sound or visual recordings and the right of fixation and reproducing fixations of the Work, including
                       storage of a protected performance or phonogram in digital form or other electronic medium.

               2. Fair Dealing Rights. Nothing in this License is intended to reduce, limit, or restrict any uses free from
               copyright or rights arising from limitations or exceptions that are provided for in connection with the
               copyright protection under copyright law or other applicable laws.

               3. License Grant. Subject to the terms and conditions of this License, Licensor hereby grants You a
               worldwide, royalty-free, non-exclusive, perpetual (for the duration of the applicable copyright) license to
               exercise the rights in the Work as stated below:

                   a. to Reproduce the Work, to incorporate the Work into one or more Collections, and to Reproduce
                      the Work as incorporated in the Collections;
                   b. to create and Reproduce Adaptations provided that any such Adaptation, including any translation
                      in any medium, takes reasonable steps to clearly label, demarcate or otherwise identify that
                      changes were made to the original Work. For example, a translation could be marked "The original
                      work was translated from English to Spanish," or a modification could indicate "The original work
                      has been modified.";
                   c. to Distribute and Publicly Perform the Work including as incorporated in Collections; and,
                   d. to Distribute and Publicly Perform Adaptations.

                   e. For the avoidance of doubt:

                           i. Non-waivable Compulsory License Schemes. In those jurisdictions in which the right to
                              collect royalties through any statutory or compulsory licensing scheme cannot be waived,
                              the Licensor reserves the exclusive right to collect such royalties for any exercise by You of
                              the rights granted under this License;
                          ii. Waivable Compulsory License Schemes. In those jurisdictions in which the right to collect



2 of 5                                                                                                                       1/16/2018, 6:40 PM
Creative Commons Legal Code                                                               https://creativecommons.org/licenses/by-sa/3.0/legalcode
            Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 25 of 31 Page ID #:25
                               royalties through any statutory or compulsory licensing scheme can be waived, the Licensor
                               waives the exclusive right to collect such royalties for any exercise by You of the rights
                               granted under this License; and,
                          iii. Voluntary License Schemes. The Licensor waives the right to collect royalties, whether
                               individually or, in the event that the Licensor is a member of a collecting society that
                               administers voluntary licensing schemes, via that society, from any exercise by You of the
                               rights granted under this License.

               The above rights may be exercised in all media and formats whether now known or hereafter devised.
               The above rights include the right to make such modifications as are technically necessary to exercise the
               rights in other media and formats. Subject to Section 8(f), all rights not expressly granted by Licensor are
               hereby reserved.

               4. Restrictions. The license granted in Section 3 above is expressly made subject to and limited by the
               following restrictions:

                   a. You may Distribute or Publicly Perform the Work only under the terms of this License. You must
                      include a copy of, or the Uniform Resource Identifier (URI) for, this License with every copy of the
                      Work You Distribute or Publicly Perform. You may not offer or impose any terms on the Work that
                      restrict the terms of this License or the ability of the recipient of the Work to exercise the rights
                      granted to that recipient under the terms of the License. You may not sublicense the Work. You
                      must keep intact all notices that refer to this License and to the disclaimer of warranties with every
                      copy of the Work You Distribute or Publicly Perform. When You Distribute or Publicly Perform the
                      Work, You may not impose any effective technological measures on the Work that restrict the
                      ability of a recipient of the Work from You to exercise the rights granted to that recipient under the
                      terms of the License. This Section 4(a) applies to the Work as incorporated in a Collection, but this
                      does not require the Collection apart from the Work itself to be made subject to the terms of this
                      License. If You create a Collection, upon notice from any Licensor You must, to the extent
                      practicable, remove from the Collection any credit as required by Section 4(c), as requested. If You
                      create an Adaptation, upon notice from any Licensor You must, to the extent practicable, remove
                      from the Adaptation any credit as required by Section 4(c), as requested.
                   b. You may Distribute or Publicly Perform an Adaptation only under the terms of: (i) this License; (ii) a
                      later version of this License with the same License Elements as this License; (iii) a Creative
                      Commons jurisdiction license (either this or a later license version) that contains the same License
                      Elements as this License (e.g., Attribution-ShareAlike 3.0 US)); (iv) a Creative Commons
                      Compatible License. If you license the Adaptation under one of the licenses mentioned in (iv), you
                      must comply with the terms of that license. If you license the Adaptation under the terms of any of
                      the licenses mentioned in (i), (ii) or (iii) (the "Applicable License"), you must comply with the terms
                      of the Applicable License generally and the following provisions: (I) You must include a copy of, or
                      the URI for, the Applicable License with every copy of each Adaptation You Distribute or Publicly
                      Perform; (II) You may not offer or impose any terms on the Adaptation that restrict the terms of the
                      Applicable License or the ability of the recipient of the Adaptation to exercise the rights granted to
                      that recipient under the terms of the Applicable License; (III) You must keep intact all notices that
                      refer to the Applicable License and to the disclaimer of warranties with every copy of the Work as
                      included in the Adaptation You Distribute or Publicly Perform; (IV) when You Distribute or Publicly
                      Perform the Adaptation, You may not impose any effective technological measures on the
                      Adaptation that restrict the ability of a recipient of the Adaptation from You to exercise the rights
                      granted to that recipient under the terms of the Applicable License. This Section 4(b) applies to the
                      Adaptation as incorporated in a Collection, but this does not require the Collection apart from the
                      Adaptation itself to be made subject to the terms of the Applicable License.
                   c. If You Distribute, or Publicly Perform the Work or any Adaptations or Collections, You must, unless
                      a request has been made pursuant to Section 4(a), keep intact all copyright notices for the Work
                      and provide, reasonable to the medium or means You are utilizing: (i) the name of the Original
                      Author (or pseudonym, if applicable) if supplied, and/or if the Original Author and/or Licensor
                      designate another party or parties (e.g., a sponsor institute, publishing entity, journal) for attribution
                      ("Attribution Parties") in Licensor's copyright notice, terms of service or by other reasonable
                      means, the name of such party or parties; (ii) the title of the Work if supplied; (iii) to the extent
                      reasonably practicable, the URI, if any, that Licensor specifies to be associated with the Work,
                      unless such URI does not refer to the copyright notice or licensing information for the Work; and
                      (iv) , consistent with Ssection 3(b), in the case of an Adaptation, a credit identifying the use of the



3 of 5                                                                                                                        1/16/2018, 6:40 PM
Creative Commons Legal Code                                                              https://creativecommons.org/licenses/by-sa/3.0/legalcode
            Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 26 of 31 Page ID #:26
                      Work in the Adaptation (e.g., "French translation of the Work by Original Author," or "Screenplay
                      based on original Work by Original Author"). The credit required by this Section 4(c) may be
                      implemented in any reasonable manner; provided, however, that in the case of a Adaptation or
                      Collection, at a minimum such credit will appear, if a credit for all contributing authors of the
                      Adaptation or Collection appears, then as part of these credits and in a manner at least as
                      prominent as the credits for the other contributing authors. For the avoidance of doubt, You may
                      only use the credit required by this Section for the purpose of attribution in the manner set out
                      above and, by exercising Your rights under this License, You may not implicitly or explicitly assert
                      or imply any connection with, sponsorship or endorsement by the Original Author, Licensor and/or
                      Attribution Parties, as appropriate, of You or Your use of the Work, without the separate, express
                      prior written permission of the Original Author, Licensor and/or Attribution Parties.
                   d. Except as otherwise agreed in writing by the Licensor or as may be otherwise permitted by
                      applicable law, if You Reproduce, Distribute or Publicly Perform the Work either by itself or as part
                      of any Adaptations or Collections, You must not distort, mutilate, modify or take other derogatory
                      action in relation to the Work which would be prejudicial to the Original Author's honor or
                      reputation. Licensor agrees that in those jurisdictions (e.g. Japan), in which any exercise of the
                      right granted in Section 3(b) of this License (the right to make Adaptations) would be deemed to be
                      a distortion, mutilation, modification or other derogatory action prejudicial to the Original Author's
                      honor and reputation, the Licensor will waive or not assert, as appropriate, this Section, to the
                      fullest extent permitted by the applicable national law, to enable You to reasonably exercise Your
                      right under Section 3(b) of this License (right to make Adaptations) but not otherwise.

               5. Representations, Warranties and Disclaimer

               UNLESS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES IN WRITING, LICENSOR OFFERS
               THE WORK AS-IS AND MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
               CONCERNING THE WORK, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING,
               WITHOUT LIMITATION, WARRANTIES OF TITLE, MERCHANTIBILITY, FITNESS FOR A PARTICULAR
               PURPOSE, NONINFRINGEMENT, OR THE ABSENCE OF LATENT OR OTHER DEFECTS,
               ACCURACY, OR THE PRESENCE OF ABSENCE OF ERRORS, WHETHER OR NOT DISCOVERABLE.
               SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO SUCH
               EXCLUSION MAY NOT APPLY TO YOU.

               6. Limitation on Liability. EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, IN NO
               EVENT WILL LICENSOR BE LIABLE TO YOU ON ANY LEGAL THEORY FOR ANY SPECIAL,
               INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS
               LICENSE OR THE USE OF THE WORK, EVEN IF LICENSOR HAS BEEN ADVISED OF THE
               POSSIBILITY OF SUCH DAMAGES.

               7. Termination

                   a. This License and the rights granted hereunder will terminate automatically upon any breach by You
                      of the terms of this License. Individuals or entities who have received Adaptations or Collections
                      from You under this License, however, will not have their licenses terminated provided such
                      individuals or entities remain in full compliance with those licenses. Sections 1, 2, 5, 6, 7, and 8 will
                      survive any termination of this License.
                   b. Subject to the above terms and conditions, the license granted here is perpetual (for the duration of
                      the applicable copyright in the Work). Notwithstanding the above, Licensor reserves the right to
                      release the Work under different license terms or to stop distributing the Work at any time;
                      provided, however that any such election will not serve to withdraw this License (or any other
                      license that has been, or is required to be, granted under the terms of this License), and this
                      License will continue in full force and effect unless terminated as stated above.

               8. Miscellaneous

                   a. Each time You Distribute or Publicly Perform the Work or a Collection, the Licensor offers to the
                      recipient a license to the Work on the same terms and conditions as the license granted to You
                      under this License.
                   b. Each time You Distribute or Publicly Perform an Adaptation, Licensor offers to the recipient a
                      license to the original Work on the same terms and conditions as the license granted to You under
                      this License.


4 of 5                                                                                                                       1/16/2018, 6:40 PM
Creative Commons Legal Code                                                              https://creativecommons.org/licenses/by-sa/3.0/legalcode
            Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 27 of 31 Page ID #:27
                   c. If any provision of this License is invalid or unenforceable under applicable law, it shall not affect
                       the validity or enforceability of the remainder of the terms of this License, and without further action
                       by the parties to this agreement, such provision shall be reformed to the minimum extent
                       necessary to make such provision valid and enforceable.
                   d. No term or provision of this License shall be deemed waived and no breach consented to unless
                       such waiver or consent shall be in writing and signed by the party to be charged with such waiver
                       or consent.
                   e. This License constitutes the entire agreement between the parties with respect to the Work
                       licensed here. There are no understandings, agreements or representations with respect to the
                       Work not specified here. Licensor shall not be bound by any additional provisions that may appear
                       in any communication from You. This License may not be modified without the mutual written
                       agreement of the Licensor and You.
                    f. The rights granted under, and the subject matter referenced, in this License were drafted utilizing
                       the terminology of the Berne Convention for the Protection of Literary and Artistic Works (as
                       amended on September 28, 1979), the Rome Convention of 1961, the WIPO Copyright Treaty of
                       1996, the WIPO Performances and Phonograms Treaty of 1996 and the Universal Copyright
                       Convention (as revised on July 24, 1971). These rights and subject matter take effect in the
                       relevant jurisdiction in which the License terms are sought to be enforced according to the
                       corresponding provisions of the implementation of those treaty provisions in the applicable national
                       law. If the standard suite of rights granted under applicable copyright law includes additional rights
                       not granted under this License, such additional rights are deemed to be included in the License;
                       this License is not intended to restrict the license of any rights under applicable law.


                Creative Commons Notice
                Creative Commons is not a party to this License, and makes no warranty whatsoever in connection
                with the Work. Creative Commons will not be liable to You or any party on any legal theory for any
                damages whatsoever, including without limitation any general, special, incidental or consequential
                damages arising in connection to this license. Notwithstanding the foregoing two (2) sentences, if
                Creative Commons has expressly identified itself as the Licensor hereunder, it shall have all rights and
                obligations of Licensor.

                Except for the limited purpose of indicating to the public that the Work is licensed under the CCPL,
                Creative Commons does not authorize the use by either party of the trademark "Creative Commons"
                or any related trademark or logo of Creative Commons without the prior written consent of Creative
                Commons. Any permitted use will be in compliance with Creative Commons' then-current trademark
                usage guidelines, as may be published on its website or otherwise made available upon request from
                time to time. For the avoidance of doubt, this trademark restriction does not form part of the License.

                Creative Commons may be contacted at https://creativecommons.org/.




5 of 5                                                                                                                       1/16/2018, 6:40 PM
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 28 of 31 Page ID #:28




                      EXHIBIT E
                       Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 29 of 31 Page ID #:29




4"    C   ® recordcollectornews.com/2017/10/hello-to-wywires-farewell-to-petty/




                                                                     Kaplan's Komer» Hello to WyWires; Farewell to Petty


                                                                     KAPLAN'S KORNER                                                October 18.2017          0 COMMENTS



                                                                     Hello to WyWires; Farewell to Petty




                                                                                                                                                                                         VISIT WWWNEEDLEDOCTOR.COM

                                                                                                                                                                                                 Needle Doctor
                                                                                                                                                                                                needledoctor.com
                                                                                                                                                                                                  800-229-0644




                                                                                                                                                                                           When you expect more...


                                                                                                                                                                                           Oft^LE AUDIO

                                                                                                                                                                                                 Dealer inquiries:
                                                                     KAPLAN S KORNER                                                                                                              819.864.0480


                                                                     Secret Weapon                                                                                                               West Coast sales:
                                                                                                                                                                                                  J10.J93.4434
                                                                     The WyWires phono cable might be the best component in my stereo and you really can't see it. It’s like a
                                                                     stealth component in the war on noise. The instant I mounted it on the Ortofon 110 tonearm on the Merrill-
                                                                                                                                                                                               oracle-audio.com
                                                                     Williams REAL 101.2 turntable I heard it. I mean didn’t hear it. I mean I heard music. Not cable. More music.
                                                                     More music than ever. Which is especially thrilling when I’m listening to records that I've listened to 100 times
                                                                     already.


■S   O Type here to search                                      m n\                                © e                    CJ   ©     ^        Pi       «1       0        *1
                                       Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 30 of 31 Page ID #:30




0 Hello to WyWires; Farewell to Pe X   +                                                                                                                                                                                                                   -        0

<- ->     C     © Not secure | recordcollectomews.com/2017/10/hello-to-wywires-farewell-to-petty/                                                                                                                                                      ☆       E3       0




                                                                                                    Kaplan's Komer > Hello to WyWires Farewell to Petty
                                                                                                                                                                                                                        WHAT ARE YOU LOOKING FOR?
                                                                                                    KAPUN'S KORNER


                                                                                                    Hello to WyWires; Farewell to Petty
                                                                                                                                                                                                                        Isiiidil




                                                                                                                                                                                                                             When you expect more...

                                                                                                                                                                                                                             OR/^LE AJJDIO


                                                                                                                                                                                                                                     819.864.0480




                                                                                                                                                                                                                                     Oracle Audio
                                                                                                                                                                                                                                   oracle-audio com
                                                                                                                                                                                                                                     310-393-4434
                                                                                                    KAPLAN'S KORNER

                                                                                                    Secret Weapon
                                                                                                    The WyWires phono cable might be the best component in my stereo and you really can't see it. It's like a
                                                                                                    stealth component in the war on noise The instant I mounted it on the Ortofon 110 tonearm on the Merrill-
                                                                                                    WilBams REAL 101.2 turntable I heard it I mean didn't hear it I mean I heard music. Not cable. More music.
                                                                                                                                                                                                                             A
                                                                                                    More music than ever. Which is especially thrilling when I'm listening to records that I've listened to 100 times
                                                                                                    already
                                                                                                                                                                                                                           WyWires
                                                                                                    (I realize some of you, dear reader, do not hi
                                                                                                    many times. Yet Those of you. who's ears at
                                                                                                    And listen a lot)                                                                                                      CUSTOM AUDIO CABLES

      P    Type here to search
                                                        E         hi     e                                                                       9 **           9        o        gs       1?                                                                  6/6/2020
Case 2:20-cv-09878-FMO-RAO Document 1 Filed 10/27/20 Page 31 of 31 Page ID #:31
